 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10                                                 Case No. 1:19-cv-00952-AWI-EPG (PC)
        PAUL NIVARD BEATON,
11                                                  ORDER GRANTING IN PART AND
                           Plaintiff,               DENYING IN PART REQUEST FOR
12                                                  MISCELLANEOUS RELIEF
          v.
13
                                                    (ECF No. 15)
14      STATE OF CALIFORNIA, et al.,

15
                           Defendants.
16
17         Plaintiff, Paul Nivard Beaton, a prisoner at the Valley State Prison at Chowchilla,
18   California, is proceeding pro se and in forma pauperis with this civil rights action pursuant to
19   42 U.S.C. § 1983. Before the Court is Plaintiff’s request, titled “Third Motion by Plaintiff on
20   Dismissed Case Objections.” (ECF No. 15.) The Court will grant in part and deny in part the
21   motion.
22         It is unclear what Plaintiff is seeking in his motion. He states the following:
23         Because with this one ‘I’ve state to the court to erase or send me back return three
           documents on original set and same three on the copies sent to [indiscernable] on
24         top State of California Medical Board.’ ‘I’ve accidentally mailed from VSP-Law
           Library it has my social security number.’ I am Requesting this on this motion see
25         Rule 7(b) Federal Rules of Civil Procedure, and Local Rule 7.1.
26   (ECF No. 15.)
27         Plaintiff appears to be requesting the Court remove from the Court’s files and return to
28   him the documents that he has filed in this case. The Court will grant in part this request by

                                                     -1-
 1   sending Plaintiff a copy of the documents he has filed. However, to the extent Plaintiff is
 2   seeking to have the documents he has filed removed from the Court’s electronic files,
 3   Plaintiff’s request will be denied.
 4         Plaintiff also indicates that his social security number was on one or more of the
 5   documents he has filed in this case. The Court has conducted a cursory review of the
 6   documents filed by Plaintiff and notes that although the documents include Plaintiff’s passport
 7   number, the documents do not appear to include Plaintiff’s social security number.
 8   Accordingly, to the extent Plaintiff is requesting that the documents be sealed or redacted
 9   based on the presence of his social security number, the Court will deny the request without
10   prejudice. If Plaintiff can direct the Court to a specific document and page that includes his
11   social security number, he may refile a motion requesting that the Court redact that document
12   to remove his social security number.
13         IT IS ORDERED that Plaintiff’s motion (ECF No. 15) is GRANTED in part and
14   DENIED in part as follows:
15         1. The Clerk of the Court is directed to send Plaintiff a copy of the complaint (ECF
16             No. 1), the motion to proceed in forma pauperis (ECF No. 2); consent to jurisdiction
17             of U.S. Magistrate Judge (ECF No. 7); motion to supplement the complaint (ECF
18             No. 8); and objections to findings and recommendations (ECF No. 12).
19         2. Plaintiff’s motion is otherwise DENIED without prejudice.
20
        IT IS SO ORDERED.
21
22
            Dated:     March 12, 2020                         /s/
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                     -2-
